      Case: 1:19-cv-05965 Document #: 52 Filed: 02/27/20 Page 1 of 1 PageID #:1001



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS


 ALICIA M. PAGE, CARMEL COOPER, and
 CINDY MUNIZ, individually, and on behalf of all
 others similarly situated
                          Plaintiffs,                      Case No. 19-cv-05965
 v.                                                        Hon. Sharon Johnson Coleman
 ALLIANT CREDIT UNION, and
 DOES 1-100,
                          Defendants.

                DECLARATION OF CHARLES A. DEVORE IN SUPPORT
             OF DEFENDANT ALLIANT CREDIT UNION’S OPPOSITION TO
             PLAINTIFF ALICIA PAGE’S REQUEST FOR JUDICIAL NOTICE

        I, Charles A. DeVore, declare and state as follows:

        1.      I am an attorney licensed by the State of Illinois. I am counsel for Defendant Alliant

Credit Union in the above-captioned case.

        2.      Attached hereto as Exhibit A are true and correct copies of all unpublished cases cited

in Alliant’s opposition to Plaintiff’s request for judicial notice.

        I declare under penalty of perjury that the foregoing is true and correct.




Date: February 27, 2019                                    /s/ Charles A. DeVore
                                                           Charles A. DeVore




                                                      1
